Name: Council Implementing Regulation (EU) 2017/396 of 7 March 2017 implementing Article 9(5) of Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Implementing Regulation
 Subject Matter: defence;  Africa;  international affairs;  civil law
 Date Published: nan

 8.3.2017 EN Official Journal of the European Union L 60/9 COUNCIL IMPLEMENTING REGULATION (EU) 2017/396 of 7 March 2017 implementing Article 9(5) of Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of Congo (1), and in particular Article 9(5), Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2005, the Council adopted Regulation (EC) No 1183/2005. (2) On 12 January 2017, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 1533 (2004), updated the identifying information relating to 30 persons and 9 entities subject to restrictive measures. (3) Annex I to Regulation (EC) No 1183/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) OJ L 193, 23.7.2005, p. 1. ANNEX The entries concerning the persons and entities listed below are replaced by the following entries: a) List of persons referred to in Articles 2 and 2a 1. Eric BADEGE Date of Birth: 1971. Nationality: Democratic Republic of the Congo. Date of UN designation: 31 December 2012. Address: Rwanda (as of early 2016). Other information: He fled to Rwanda in March 2013 and is still living there as of early 2016. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272441 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Eric Badege was a Lieutenant Colonel and focal point for M23 in Masisi and commanded certain operations that destabilized parts of Masisi territory in North Kivu province. As a military commander of M23, Badege was responsible for serious violations involving the targeting of children or women in situations of armed conflict. After May 2012, Raia Mutomboki, under the command of M23, killed hundreds of civilians in a series of coordinated attacks. In August 2012, Badege carried out joint attacks which involved the indiscriminate killing of civilians. These attacks were jointly orchestrated by Badege and Colonel Makoma Semivumbi Jacques. Former M23 combatants claimed that M23 leaders summarily executed dozens of children who attempted to escape after being recruited as M23 child soldiers. According to a September 11, 2012 report by Human Rights Watch (HRW), a Rwandan man, 18, who escaped after being forcibly recruited in Rwanda told HRW that he witnessed the execution of a 16-year old boy from his M23 unit who had tried to flee in June. The boy was captured and beaten to death by M23 fighters in front of the other recruits. An M23 commander who ordered his killing then allegedly told the other recruits [h]e wanted to abandon us, as an explanation for why the boy had been killed. The report also states that witnesses claimed that at least 33 new recruits and other M23 fighters were summarily executed when they attempted to flee. Some were tied up and shot in front of other recruits as an example of the punishment they could receive. One young recruit told HRW, [w]hen we were with M23, they said [we had a choice] and could stay with them or we could die. Lots of people tried to escape. Some were found and then that was immediately their death. Badege fled to Rwanda in March 2013 and was living there as of early 2016. 2. Frank Kakolele BWAMBALE (alias: a) FRANK KAKORERE b) FRANK KAKORERE BWAMBALE c) AIGLE BLANC) Designation: FARDC General. Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Address: Kinshasa, Democratic Republic of the Congo (as of June 2016). Other information: Left the CNDP in January 2008. As of June 2011, resides in Kinshasa. Since 2010, Kakolele has been involved in activities apparently on behalf of the DRC government's Programme de Stabilisation et Reconstruction des Zones Sortant des Conflits ArmÃ ©s (STAREC), including participation in a STAREC mission to Goma and Beni in March 2011. DRC authorities arrested him in December 2013 in Beni, North Kivu Province, for allegedly blocking the DDR process. He left the DRC and lived in Kenya for some time, before being called back by the DRC Government to assist them with the situation in the Territory of Beni. He was arrested in October 2015 in the area of Mambasa for allegedly supporting a Mai Mai group, but no charges were brought and as of June 2016, he lived in Kinshasa. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5776078 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Frank Kakolele Bwambale was the RCD-ML leader, exercising influence over policies and maintaining command and control over the activities of RCD-ML forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. He left the CNDP in January 2008. Starting in 2010, Kakolele was involved in activities apparently on behalf of the DRC government's Programme de Stabilisation et Reconstruction des Zones Sortant des Conflits ArmÃ ©s (STAREC), including participation in a STAREC mission to Goma and Beni in March 2011. He left the DRC and lived in Kenya for some time before being called back by the DRC Government to assist with the situation in the Territory of Beni. He was arrested in October 2015 near Mambasa for allegedly supporting a Mai Mai group, but no charges were brought. As of June 2016, Kakolele lived in Kinshasa. 3. Gaston IYAMUREMYE (alias: a) Byiringiro Victor Rumuli, b) Victor Rumuri, c) Michel Byiringiro, d) Rumuli) Designation: a) FDLR Interim President, b) FDLR-FOCA 1st Vice-President; c) FDLR-FOCA Major General. Address: North Kivu Province, Democratic Republic of the Congo (as of June 2016). Date of Birth: 1948. Place of Birth: a) Musanze District, Northern Province, Rwanda, b) Ruhengeri, Rwanda. Nationality: Rwanda. Date of UN designation: 1 December 2010. Other information: INTERPOL- UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272456 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gaston Iyamuremye is the 1st vice-president of the FDLR, as well as the interim president. He also has the rank of Major General in the FDLR's armed wing, called FOCA. As of June 2016, Iyamuremye is in North Kivu province of the Democratic Republic of Congo. 4. Innocent KAINA (alias a): Colonel Innocent KAINA, b): India Queen) Designation: Former M23 Deputy Commander. Address: Uganda (as of early 2016). Date of birth: Nov. 1973. Place of Birth: Bunagana, Rutshuru territory, Democratic Republic of the Congo. Date of UN designation: 30 November 2012. Other information: Became M23 deputy commander after the flight of Bosco Taganda's faction to Rwanda in March 2013. Fled to Uganda in November 2013. In Uganda as of early 2016. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5776081 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Innocent Kaina was Sector and then Deputy Commander in the Mouvement du 23 Mars (M23). He was responsible for and committed serious violations of international law and human rights. In July 2007, the Garrison Military Tribunal of Kinshasa found Kaina responsible for crimes against humanity committed in the District of Ituri between May 2003 and December 2005. He was released in 2009 as part of the peace agreement between the Congolese government and the CNDP. Within the FARDC in 2009, he was guilty of executions, abductions and maiming in Masisi territory. As a commander under the orders of General Taganda, he initiated the ex-CNDP mutiny in Rutshuru territory in April 2012. He ensured the security of the mutineers out of Masisi. Between May and August 2012, he oversaw the recruitment and training of over 150 children for the M23 rebellion, shooting the boys who had tried to escape. In July 2012, he travelled to Berunda and Degho for mobilization and recruitment activities for the M23. Kaina fled to Uganda in November 2013 and was still there as of early 2016. 5. JÃ ©rÃ ´me KAKWAVU BUKANDE (alias: a) JÃ ©rÃ ´me Kakwavu, b) Commandant JÃ ©rÃ ´me) Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Given the rank of General in the FARDC in December 2004. As of June 2011, detained in Makala Prison in Kinshasa. As of 25 March 2011, the High Military Court in Kinshasa opened a trial against Kakwavu for war crimes. In November 2014, convicted by a DRC military court to ten years in prison for rape, murder, and torture. INTERPOL-UN SecurityCouncil Special Notice web link: https://www.interpol.int/en/notice/search/un/5776083 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Former President of UCD/FAPC. FAPC's control of illegal border posts between Uganda and the DRC  a key transit route for arms flows. As President of the FAPC, he exercised influence over policies and command and control over the activities of FAPC forces, which were involved in arms trafficking and, consequently, in violations of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri in 2002. One of five senior FARDC officers who had been accused of serious crimes involving sexual violence and whose cases the Security Council had brought to the Government's attention during its visit in 2009. Given the rank of General in the FARDC in December 2004. As of June 2011, detained in Makala Prison in Kinshasa. On 25 March 2011, the High Military Court in Kinshasa opened a trial against Kakwavu for war crimes. 6. Germain KATANGA Nationality: Democratic Republic of the Congo. Date of birth: 28 Apr. 1978. Place of birth: Mambasa, Ituri Province, Democratic Republic of the Congo. Address: Democratic Republic of the Congo (in prison). Date of UN designation: 1 November 2005. Other information: Appointed General in the FARDC in December 2004. Handed over by the Government of the DRC to the International Criminal Court on 18 October 2007. Initially convicted on 23 May 2014 by the ICC to 12 years in prison for war crimes and crimes against humanity, the ICC Appeals Chamber reduced his sentence and determined that Katanga's sentence should be completed on 18 January 2016. Although he was detained in the Netherlands for the duration of his trial, Katanga was transferred to a DRC prison in December 2015 and charged for other crimes previously committed in Ituri. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5776116 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Germain Katanga was the Commander of the FRPI. He was involved in weapons transfers, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. He was appointed General in the FARDC in December 2004. He was handed over by the Government of the DRC to the International Criminal Court on 18 October 2007. Initially convicted on 23 May 2014 by the ICC to 12 years in prison for war crimes and crimes against humanity, ICC Appeals Chamber reduced his sentence and determined that his sentence should be completed on 18 January 2016. Although he was detained in the Netherlands for the duration of his trial, Katanga was transferred to a DRC prison in December 2015 and charged for crimes previously committed in Ituri. 7. Thomas LUBANGA Place of Birth: Ituri, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Address: Democratic Republic of the Congo (in prison). Date of UN designation: 1 November 2005. Other information: Arrested in Kinshasa in March 2005 for UPC/L involvement in human rights abuses violations. Transferred to the ICC on 17 March 2006. Convicted by the ICC in March 2012 and sentenced to 14 years in prison. On 1 December 2014, ICC appeals judges upheld Lubanga's conviction and sentence. Transferred to a prison facility in the DRC on 19 December 2015 to serve out his sentence of imprisonment. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5776117 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Thomas Lubanga was the President of the UPC/L, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. He was arrested in Kinshasa in March 2005 for UPC/L involvement in human rights abuses violations and transferred to the ICC by the DRC authorities on 17 March 2006. He was convicted by the ICC in March 2012 and sentenced to 14 years in prison. On 1 December 2014, ICC appeals judges upheld the conviction and sentence. He was transferred to a prison facility in the DRC on 19 December 2015 to serve out his sentence of imprisonment. 8. Sultani MAKENGA (alias: a) Makenga, Colonel Sultani, b) Makenga, Emmanuel Sultani) Date of Birth: 25 December 1973. Place of Birth: Rutshuru, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Date of UN designation: 12 November 2012. Other information: A military leader of the Mouvement du 23 Mars (M23) group operating in the Democratic Republic of the Congo. In Uganda as of late 2014. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272833 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sultani Makenga is a military leader of the Mouvement du 23 Mars (M23) group operating in the Democratic Republic of the Congo (DRC). As a leader of M23 (also known as the Congolese Revolutionary Army), Sultani Makenga has committed and is responsible for serious violations of international law involving the targeting of women and children in situations of armed conflict, including killing and maiming, sexual violence, abduction, and forced displacement. He has also been responsible for violations of international law related to M23's actions in recruiting or using children in armed conflict in the DRC. Under the command of Sultani Makenga, M23 has carried out extensive atrocities against the civilian population of the DRC. According to testimonies and reports, the militants operating under the command of Sultani Makenga have conducted rapes throughout Rutshuru territory against women and children, some of whom have been as young as 8 years old, as part of a policy to consolidate control in Rutshuru territory. Under Makenga's command, M23 has conducted extensive forced recruitment campaigns of children in the DRC and in the region, as well as killing, maiming, and injuring scores of children. Many of the forced child recruits have been under the age of 15. Makenga has also been reported to be the recipient of arms and related materiel in violation of measures taken by the DRC to implement the arms embargo, including domestic ordinances on the importing and possession of arms and related materiel. Makenga's actions as the leader of M23 have included serious violations of international law and atrocities against the civilian population of the DRC, and have aggravated the conditions of insecurity, displacement, and conflict in the region. A military leader of the Mouvement du 23 Mars (M23) group operating in the Democratic Republic of the Congo. 9. Khawa Panga MANDRO (alias: a) Kawa Panga, b) Kawa Panga Mandro, c) Kawa Mandro, d) Yves Andoul Karim, e) Mandro Panga Kahwa, f) Yves Khawa Panga Mandro, g) Chief Kahwa, h) Kawa) Date of Birth: 20 August 1973. Place of Birth: Bunia, Democratic Republic of the Congo. Address: Uganda (as of May 2016). Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Placed in prison in Bunia in April 2005 for sabotage of the Ituri peace process. Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges of crimes against humanity, war crimes, murder, aggravated assault and battery. In August 2014, a DRC military court in Kisangani convicted him of war crimes and crimes against humanity, sentenced him to nine years in prison, and ordered him to pay approximately USD 85 000 to his victims. He served his sentence and resides in Uganda as of May 2016. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272933 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khawa Panga Mandro was the President of PUSIC, one of the armed groups and militia referred to in paragraph 20 of Res. 1493 (2003) involved in arms trafficking, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children from 2001 to 2002. He was put in prison in Bunia in April 2005 for sabotage of the Ituri peace process. He was arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, and subsequently transferred to the judicial authorities in Kinshasa on new charges of crimes against humanity, war crimes, murder, aggravated assault and battery. In August 2014, a DRC military court in Kisangani convicted him of war crimes and crimes against humanity, sentenced him to nine years in prison, and ordered him to pay approximately USD 85 000 to his victims. He served his sentence and resided in Uganda as of May 2016. 10. Callixte MBARUSHIMANA Designation: FDLR Executive Secretary. Date of Birth: 24 July 1963. Place of Birth: Ndusu/Ruhengeri, Northern Province, Rwanda. Nationality: Rwanda. Date of UN designation: 3 March 2009. Other information: Arrested in Paris on 3 October 2010 under ICC warrant for war crimes and crimes against humanity committed by FDLR troops in the Kivus in 2009. Transferred to The Hague on 25 January 2011 and released by the ICC in late 2011. Elected FDLR Executive Secretary on 29 Nov. 2014 for a five-year term. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5224649 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Callixte Mbarushimana was Executive Secretary of the FDLR and Vice-President of the FDLR military high command until his arrest. As a political/military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, per Security Council resolution 1857 (2008) OP 4 (b). He was arrested in Paris on 3 October 2010 under ICC warrant for war crimes and crimes against humanity committed by FDLR troops in the Kivus in 2009. He was transferred to The Hague on 25 January 2011, but released in late 2011. He was re-elected FDLR Executive Secretary on 29 November 2014 for a five-year term. 11. Iruta Douglas MPAMO (alias: a) Doulas Iruta Mpamo, b) Mpano) Address: Gisenyi, Rwanda (as of June 2011). Date of Birth: a) 28 December 1965, b) 29 December 1965. Place of Birth: a) Bashali, Masisi, Democratic Republic of the Congo, b) Goma, Democratic Republic of the Congo, c) Uvira, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: No known occupation since two of the planes managed by Great Lakes Business Company (GLBC) crashed. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272813 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Owner/Manager of the Compagnie AÃ ©rienne des Grands Lacs and of Great Lakes Business Company, whose aircraft were used to provide assistance to armed groups and militias referred to in paragraph 20 of Res. 1493 (2003). Also responsible for disguising information on flights and cargo apparently to allow for the violation of the arms embargo. No known occupation since two of the planes managed by Great Lakes Business Company (GLBC) crashed. 13. Leodomir MUGARAGU (alias: a) Manzi Leon, b) Leo Manzi) Address: FDLR HQ at Kikoma forest, Bogoyi, Walikale, North Kivu, Democratic Republic of the Congo (as of June 2011). Date of Birth: a) 1954 b) 1953. Place of Birth: a) Kigali, Rwanda b) Rushashi, Northern Province, Rwanda. Nationality: Rwanda. Date of UN designation: 1 December 2010. Other information: FDLR-FOCA Chief of Staff, in charge of administration. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5270747 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: According to open-source and official reporting, Leodomir Mugaragu is the Chief of Staff of the Forces Combattantes Abucunguzi/Combatant Force for the Liberation of Rwanda (FOCA), the FDLR's armed wing. According to official reporting Mugaragu is a senior planner for FDLR's military operations in the eastern DRC. FDLR-FOCA Chief of Staff, in charge of administration. 14. Leopold MUJYAMBERE (alias: a) Musenyeri b) Achille c) Frere Petrus Ibrahim) Designation: a) FDLR-FOCA Chief of Staff, b) FDLR-FOCA Interim Deputy Commander. Address: Kinshasa, Democratic Republic of the Congo (as of June 2016). Date of Birth: a) 17 March 1962, b) Approximately 1966. Place of Birth: Kigali, Rwanda. Nationality: Rwanda. Date of UN designation: 3 March 2009. Other information: Became acting FDLR-FOCA Deputy Commander in 2014. Captured in Goma, DRC by Congolese security services in early May 2016 and transferred to Kinshasa. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5224709 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Leopold Mujyambere was Commander of the Second Division of FOCA, the armed branch of the FDLR. As military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). In June 2011, he was the FOCA Commander of the South Kivu operational sector, then called Amazon. He was later promoted to FOCA Chief of Staff, and then acting Deputy Commander in 2014. He was captured in Goma, DRC by Congolese security services in early May 2016 and transferred to Kinshasa. 15. Jamil MUKULU (alias: a) Steven Alirabaki, b) David Kyagulanyi, c) Musezi Talengelanimiro, d) Mzee Tutu, e) Abdullah Junjuaka, f) Alilabaki Kyagulanyi, g) Hussein Muhammad, h) Nicolas Luumu, i) Julius Elius Mashauri, j) David Amos Mazengo, k) Professor Musharaf, l) Talengelanimiro) Designation: a) Head of the Allied Democratic Forces (ADF), b) Commander, Allied Democratic Forces. Address: reportedly in prison in Uganda (as of September 2016) Date of Birth: a) 1965, b) 1 January 1964. Place of Birth: Ntoke Village, Ntenjeru Sub County, Kayunga District, Uganda. Nationality: Uganda. Date of UN designation: 12 October 2011. Other information: Arrested in April 2015 in Tanzania and extradited to Uganda in July 2015. As of September 2016, Mukulu is reportedly being held in a police detention cell awaiting his trial for war crimes and grave breaches of the Geneva Convection under Ugandan Law. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5270670 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: According to public sources and official reports, including reports from UN sanctions committee group of experts on DRC, Jamil Mukulu is the military Head of ADF, foreign armed group operating in DRC, and obstructs the disarmament, repatriation and voluntary resettlement of ADF fighters as foreseen by para.4. b) of Resolution 1857 (2008). The UN sanctions committee group of experts on DRC reported that Jamil Mukulu provided material and human support to ADF as an armed group operating on the DRC territory. According to various sources, including reports from UN sanctions committee group of experts on DRC, Jamil Mukulu has secured funding, exerted influence on ADF policies and assumed direct responsibilities in the command and control of ADF forces, notably in supervising established links with international terrorist networks. 16. Ignace MURWANASHYAKA (alias: Dr. Ignace) Title: Dr. Designation: FDLR President. Address: Germany (in prison). Date of Birth: 14 May 1963. Place of Birth: a) Butera, Rwanda, b) Ngoma, Butare, Rwanda. Nationality: Rwanda. Date of UN designation: 1 November 2005. Other information: Arrested by German authorities on 17 November 2009 and found guilty by a German court on 28 September 2015 of leadership of a foreign terrorist group and aiding in war crimes. Received a 13-year sentence and is in prison in Germany as of June 2016. Re-elected FDLR President on 29 November 2014 for a five-year term. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272382 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ignace Murwanashyaka is the President of the FDLR, exercising influence over policies of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. He was in telephone communication with FDLR military field commanders (including during the Busurungi massacre in May 2009); he gave military orders to the high command; he was involved in coordinating the transfer of arms and ammunition to FDLR units and relaying specific instructions for use; and he managed large sums of money raised through illicit sale of natural resources in areas of FDLR control. According to the Office of the SRSG on Children and Armed Conflict, he held command responsibility as President and military commander of FDLR for recruitment and use of children by the FDLR in Eastern Congo. He was arrested by German authorities on 17 November 2009 and found guilty by a German court on 28 September 2015 of leadership of a foreign terrorist group and aiding in war crimes. He received a 13-year sentence and was in prison in Germany as of June 2016. He was re-elected as FDLR President on 29 November 2014 for a five-year term. 17. Straton MUSONI (alias: IO Musoni) Designation: Former FDLR Vice President. Date of Birth: a) 6 April 1961, b) 4 June 1961. Place of Birth: Mugambazi, Kigali, Rwanda. Nationality: Rwanda. Date of UN designation: 29 March 2007. Other information: Arrested by German authorities on 17 November 2009, found guilty in a German court on 28 September 2015 of leadership of a foreign terrorist group, and received an 8-year sentence. Musoni was released from prison immediately after the trial, having served over 5 years of his sentence. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272354 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Straton Musoni was Vice President of the FDLR, a foreign armed group operating in the DRC. He impeded the disarmament and voluntary repatriation or resettlement of combatants belonging to those groups, in breach of resolution 1649 (2005). He was arrested by German authorities on 17 November 2009, found guilty in a German court on 28 September 2015 of leadership of a foreign terrorist group, and received an 8-year sentence. He was released from prison immediately after the trial, having served over 5 years of his sentence. 18. Jules MUTEBUTSI (alias: a) Jules Mutebusi, b) Jules Mutebuzi, c) Colonel Mutebutsi) Date of Birth: 1964. Place of Birth: Minembwe, South Kivu, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Former FARDC Deputy Military Regional Commander of 10th Military Region in April 2004, dismissed for indiscipline. In December 2007, he was arrested by Rwandan authorities when he tried to cross the border into the DRC. Reported to have died in Kigali on 9 May 2014. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5272093 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Jules Mutebutsi joined forces with other renegade elements of former RCD-G to take the town of Bukavu in May 2004 by force. He was implicated in the receipt of weapons outside of FARDC structures and the provision of supplies to armed groups and militia mentioned in paragraph 20 of Res. 1493 (2003), in violation of the arms embargo. He was the FARDC Deputy Military Regional Commander of the 10th Military Region until April 2004, when he was dismissed for indiscipline. In December 2007, he was arrested by Rwandan authorities when he tried to cross the border into the DRC. He was reported to have died in Kigali on 9 May 2014. 19. Baudoin NGARUYE WA MYAMURO (alias: Colonel Baudoin Ngaruye) Title: Military leader of the Mouvement du 23 Mars (M23). Designation: Brigadier General. Address: Rubavu/Mudende, Rwanda. Date of Birth: a) 1 April 1978 b) 1978. Place of Birth: a) Bibwe, Democratic Republic of the Congo, b) Lusamambo, Lubero territory, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. National identification no: FARDC ID 1-78-09-44621-80. Date of UN designation: 30 November 2012. Other information: Entered the Republic of Rwanda on 16 March 2013. As of late 2014, living in Ngoma camp, Rwanda. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5268954 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In April 2012, Ngaruye commanded the ex-CNDP mutiny, known as the Mouvement du 23 Mars (M23), under the orders of General Ntaganda. He is currently the third highest ranking military commander within the M23. The Group of experts on the DRC previously recommended him for designation in 2008 and 2009. He is responsible for and has committed severe violations of human rights and international law. He recruited and trained hundreds of children between 2008 and 2009 and then towards the end of 2010 for the M23. He has committed killing, maiming and abductions, often targeting women. He is responsible for executions and torture of deserters within the M23. In 2009 within the FARDC, he gave the orders to kill all men in Shalio village of Walikale. He also provided weapons, munitions and salaries in Masisi and Walikale under the direct orders from Ntaganda. In 2010 he orchestrated the forced displacement and expropriation of populations in the area of Lukopfu. He has also been extensively involved in criminal networks within the FARDC deriving profits from the mineral trade which led to tensions and violence with Colonel Innocent Zimurinda in 2011. Entered the Republic of Rwanda on 16.3.2013 at Gasizi/Rubavu. 20. Mathieu, Chui NGUDJOLO (alias a) Cui Ngudjolo) Nationality: Democratic Republic of the Congo. Address: Democratic Republic of the Congo. Date of birth: 8 Oct.1970. Place of birth: Bunia, Ituri Province, Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Arrested by MONUC in Bunia in October 2003. Surrendered by the Government of the DRC to the International Criminal Court on 7 February 2008. Acquitted of all charges by the ICC in December 2012, and the verdict was upheld by the Appeals Chamber on 27 February 2015. Ngudjolo filed a claim for asylum in the Netherlands, but was denied. He was deported to the DRC on 11 May 2015. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5776118 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mathieu Chui Ngudjolo was the Chief of Staff of the FRPI, exercising influence over policies and maintaining command and control the activities of FRPI forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children under 15 years old in Ituri in 2006. He was arrested by MONUC in Bunia in October 2003. The Government of the DRC subsequently transferred him to the International Criminal Court on 7 February 2008. He was acquitted of all charges by the ICC in December 2012, and the verdict was upheld by the Appeals Chamber on 27 February 2015. Ngudjolo filed a claim for asylum in the Netherlands, but was denied. He was deported to the DRC on 11 May 2015. 21. Floribert Ngabu NJABU (alias a) Floribert Njabu Ngabu, b) Floribert Ndjabu, c) Floribert Ngabu Ndjabu) Nationality: Democratic Republic of the Congo, passport no. OB 0243318. Date of birth: 23 May 1971. Date of UN designation: 1 November 2005. Other information: Under house arrest in Kinshasa since March 2005 for FNI involvement in human rights abuses. Transferred to The Hague on 27 March 2011 to testify in the ICC Germain Katanga and Mathieu Ngudjolo trials. Applied for asylum in the Netherlands in May 2011. In October 2012, a Dutch court denied his asylum claim. In July 2014, he was deported from the Netherlands to DRC, where he was placed under arrest. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5776373 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: President of FNI, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. Under house arrest in Kinshasa since March 2005 for FNI involvement in human rights abuses. Transferred to The Hague on 27 March 2011 to testify in the ICC Germain Katanga and Mathieu Ngudjolo trials. Applied for asylum in the Netherlands in May 2011. In October 2012, a Dutch court denied his asylum claim; the case is currently on appeal. 22. Laurent NKUNDA (alias: a) Nkunda Mihigo Laurent, b) Laurent Nkunda Bwatare, c) Laurent Nkundabatware, d) Laurent Nkunda Mahoro Batware, e) Laurent Nkunda Batware, f) Chairman, g) General Nkunda, h) Papa Six) Date of Birth: a) 6 February 1967 b) 2 February 1967. Place of Birth: Rutshuru, North Kivu, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Former RCD-G General. Founder, National Congress for the People's Defense, 2006; Senior Officer, Rally for Congolese Democracy-Goma (RCD-G), 1998-2006; Officer Rwandan Patriotic Front (RPF), 1992-1998. Laurent Nkunda was arrested by Rwandan authorities in Rwanda in January 2009 and replaced as the commander of the CNDP. Since then, he has been under house arrest in Kigali, Rwanda. DRC Government's request to extradite Nkunda for crimes committed in eastern DRC has been refused by Rwanda. In 2010, Nkunda's appeal for illegal detention was rejected by Rwandan court in Gisenyi, ruling that the matter should be examined by a military court. Nkunda's lawyers appealed with the Rwandan Military Court. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5270703 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Joined forces with other renegade elements of former RCD-G to take Bukavu in May 04 by force. In receipt of weapons outside of FARDC in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for 264 cases of recruitment and use of children by troops under his command in North Kivu from 2002 to 2009. Former RCD-G General. Founder, National Congress for the People's Defense, 2006; Senior Officer, Rally for Congolese Democracy-Goma (RCD-G), 1998-2006; Officer Rwandan Patriotic Front (RPF), 1992-1998. Laurent Nkunda was arrested by Rwandan authorities in Rwanda in January 2009 and replaced as the commander of the CNDP. Since then, he has been under house arrest in Kigali, Rwanda. DRC Government's request to extradite Nkunda for crimes committed in eastern DRC has been refused by Rwanda. In 2010, Nkunda's appeal for illegal detention was rejected by Rwandan court in Gisenyi, ruling that the matter should be examined by a military court. Nkunda's lawyers initiated a procedure with the Rwandan Military Court. Retains some influence over certain elements of the CNDP. 23. Felicien NSANZUBUKIRE (alias: Fred Irakeza) Designation: a) FDLR-FOCA Subsector Commander, b) FDLR-FOCA Colonel. Address: South Kivu Province, Democratic Republic of the Congo (as of June 2016). Date of Birth: 1967. Place of Birth: a) Murama, Kigali, Rwanda, b) Rubungo, Kigali, Rwanda, c) Kinyinya, Kigali, Rwanda. Nationality: Rwanda. Date of UN designation: 1 December 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5269078 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Felicien Nsanzubukire supervised and coordinated the trafficking of ammunition and weapons between at least November 2008 and April 2009 from the United Republic of Tanzania, via Lake Tanganyika, to FDLR units based in the Uvira and Fizi areas of South Kivu. As of January 2016, Nsanzubukire was an FDLR FOCA Subsector Commander in South Kivu province and held the rank of Colonel. 24. Pacifique NTAWUNGUKA (alias: a) Pacifique Ntawungula, b) Colonel Omega, c) Nzeri, d) Israel) Designation: a) FDLR-FOCA SONOKI Sector Commander, b) FDLR-FOCA Brigadier General. Address: Rutshuru Territory, North Kivu, Democratic Republic of the Congo (as of June 2016). Date of Birth: a) 1 January 1964, b) Approximately 1964. Place of Birth: Gaseke, Gisenyi Province, Rwanda. Nationality: Rwanda. Date of UN designation: 3 March 2009. Other information: Received military training in Egypt. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5269021 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Pacifique Ntawunguka was the commander of the First Division of FOCA, the armed wing of the FDLR. As military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). Received military training in Egypt. As of mid-2016, Ntawunguka was the FDLR-FOCA SONOKI Sector Commander in North Kivu province. 25. James NYAKUNI Nationality: Uganda. Date of UN designation: 1 November 2005. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5776374 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Trade partnership with JÃ ©rÃ ´me Kakwavu, particularly smuggling across the DRC/ Uganda border, including suspected smuggling of weapons and military material in unchecked trucks. Violation of the arms embargo and provision of assistance to armed groups and militia referred to in paragraph 20 of Res. 1493 (2003), including financial support that allows them to operate militarily. 26. Stanislas NZEYIMANA (alias: a) Deogratias Bigaruka Izabayo, b) Izabayo Deo, c) Jules Mateso Mlamba, d) Bigaruka, e) Bigurura) Designation: Former FDLR-FOCA Deputy Commander. Date of Birth: a) 1 January 1966 b) 28 August 1966 c) Approximately 1967. Place of Birth: Mugusa, Butare, Rwanda. Nationality: Rwanda. Date of UN designation: 3 March 2009. Other information: Disappeared while in Tanzania in early 2013. Whereabouts unknown as of June 2016. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5275373 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Stanislas Nzeyimana was Deputy Commander of FOCA, the armed branch of the FDLR. As military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). Nzeyimana disappeared in Tanzania in early 2013, and his whereabouts were unknown as of June 2016. 27. DieudonnÃ © OZIA MAZIO (alias: a) Ozia Mazio, b) Omari, c) Mr Omari) Date of Birth: 6 June 1949. Place of Birth: Ariwara, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: While president of the FÃ ©dÃ ©ration des entreprises congolaises (FEC) in Aru territory, DieudonnÃ © Ozia Mazio is believed to have died in Ariwara on 23 September 2008. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5275495. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Financial schemes with Jerome Kakwavu and FAPC and smuggling across the DRC/Uganda border, allowing supplies and cash to be made available to Kakwavu and his troops. Violation of the arms embargo, including by providing assistance to armed groups and militia referred to in paragraph 20 of Res. 1493 (2003). While president of the FÃ ©dÃ ©ration des entreprises congolaises (FEC) in Aru territory, DieudonnÃ © Ozia Mazio is believed to have died in Ariwara on 23 September 2008. 28. Jean-Marie Lugerero RUNIGA (alias: Jean-Marie Rugerero) Designation: M23, President. Address: Rubavu/Mudende, Rwanda. Date of Birth: a) Approximately 1960, b) 9 September 1966. Place of Birth: Bukavu, Democratic Republic of the Congo. Date of UN designation: 31 December 2012. Other information: Entered the Republic of Rwanda on 16 March 2013. As of 2016, residing in Rwanda. Participated in the creation of a new Congolese political party in June 2016, the Alliance pour le Salut du Peuple (ASP). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5274633 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: A July 9, 2012 document signed by M23 leader Sultani Makenga named Runiga as the coordinator of the political wing of M23. According to the document, Runiga's appointment was prompted by the need to ensure the visibility of the M23 cause. Runiga was also named as the President of the M23 in postings on the group's website. His leadership role was corroborated by the November 2012 Group of Experts report, which refers to Runiga as the leader of the M23. According to the 15 November 2012 Final Report of the Group of Experts, Runiga led a delegation that travelled to Kampala, Uganda on July 29, 2012 and finalized the M23 movement's 21-point agenda ahead of anticipated negotiations at the International Conference on the Great Lakes Region. According to a November 23, 2012 BBC article, M23 was formed when former members of the CNDP who had been integrated into the FARDC began to protest against bad conditions and pay, and lack of full implementation of the March 23, 2009 peace deal between the CNDP and the DRC that led to the CNDP's integration into the FARDC. M23 was engaged in active military operations in order to take control of territory in eastern DRC, according to the November 2012 IPIS report. M23 and FARDC fought over control of several towns and villages in eastern DRC on July 24 and July 25, 2012; M23 attacked the FARDC in Rumangabo on July 26, 2012; M23 drove FARDC from Kibumba on November 17, 2012; and M23 took control of Goma on November 20, 2012. According to the November 2012 Group of Experts report, several ex-M23 combatants claim that M23 leaders summarily executed dozens of children who attempted to escape after being recruited as M23 child soldiers. According to a September 11, 2012 report by Human Rights Watch (HRW), a Rwandan man, 18, who escaped after being forcibly recruited in Rwanda told HRW that he witnessed the execution of a 16-year old boy from his M23 unit who had tried to flee in June. The boy was captured and beaten to death by M23 fighters in front of the other recruits. An M23 commander who ordered his killing then allegedly told the other recruits [h]e wanted to abandon us, as an explanation for why the boy had been killed. The report also states that witnesses claimed that at least 33 new recruits and other M23 fighters were summarily executed when they attempted to flee. Some were tied up and shot in front of other recruits as an example of the punishment they could receive. One young recruits told HRW, [w]hen we were with M23, they said [we had a choice] and could stay with them or we could die. Lots of people tried to escape. Some were found and then that was immediately their death. Runiga entered the Republic of Rwanda on 16 March 2013, at Gasizi/Rubavu. As of mid-2016, Runiga resided in Rwanda. In June 2016, he participated in the creation of the new Congolese political party, the Alliance pour le Salut du Peuple (ASP). 29. Ntabo Ntaberi SHEKA Designation: Commander-in-Chief, Nduma Defence of Congo, Mayi Mayi Sheka group. Date of Birth: 4 April 1976. Place of Birth: Walikalele territory, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Date of UN designation: 28 November 2011. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5275453 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ntabo Ntaberi Sheka, Commander-in-Chief of the political branch of the Mayi Mayi Sheka, is the political leader of a Congolese armed group that impedes the disarmament, demobilization, or reintegration of combatants. The Mayi Mayi Sheka is a Congo-based militia group that operates from bases in Walikale territory in eastern Democratic Republic of the Congo. The Mayi Mayi Sheka group has carried out attacks on mines in eastern Democratic Republic of the Congo, including taking over the Bisiye mines and extorting from locals. Ntabo Ntaberi Sheka has also committed serious violations of international law involving the targeting of children. Ntabo Ntaberi Sheka planned and ordered a series of attacks in Walikale territory from 30 July to 2 August, 2010, to punish local populations accused of collaborating with Congolese Government forces. In the course of the attacks, children were raped and were abducted, subjected to forced labour and subjected to cruel, inhumane or degrading treatment. The Mayi Mayi Sheka militia group also forcibly recruits boys and holds children in their ranks from recruitment drives. 30. Bosco TAGANDA (alias a) Bosco Ntaganda, b) Bosco Ntagenda, c) General Taganda, d) Lydia (When he was part of APR), e) Terminator, f) Tango Romeo (Call sign ), g) Romeo (Call sign), h) Major) Address: The Hague, Netherlands (as of June 2016). Date of Birth: Between 1973 and 1974. Place of Birth: Bigogwe, Rwanda. Nationality: Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Born in Rwanda, he moved to Nyamitaba, Masisi territory, North Kivu, when he was a child. Nominated FARDC Brigadier-General by Presidential Decree on 11 December 2004, following Ituri peace agreements. Formerly Chief of Staff in CNDP and became CNDP military commander since the arrest of Laurent Nkunda in January 2009. Since January 2009, de facto Deputy Commander of consecutive anti-FDLR operations Umoja Wetu, Kimia II, and Amani Leo in North and South Kivu. Entered Rwanda in March 2013, and voluntarily surrender to ICC officials in Kigali on March 22. Transferred to the ICC in The Hague, Netherlands. On 9 June 2014, ICC confirmed 13 charges of war crimes and five charges of crimes against humanity against him; the trial started in September 2015. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5274913 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Bosco Taganda was the UPC/L military commander, exercising influence over policies and maintaining command and control over the activities of UPC/L, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. He was appointed General in the FARDC in December 2004, but refused to accept the promotion, therefore remaining outside of the FARDC. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri in 2002 and 2003, and 155 cases of direct and/or command responsibility for recruitment and use of children in North Kivu from 2002 to 2009. As CNDP Chief of Staff, he had direct and command responsibility for the massacre at Kiwanja in November 2008. Born in Rwanda, he moved to Nyamitaba in Masisi territory of North Kivu province when he was a child. In June 2011, he resided in Goma and owned large farms in Ngungu area of Masisi territory in North Kivu province. He was nominated FARDC Brigadier-General by Presidential Decree on 11 December 2004, following Ituri peace agreements. He was Chief of Staff in the CNDP and then became the CNDP military commander after the arrest of Laurent Nkunda in January 2009. Starting in January 2009, he was de facto Deputy Commander of consecutive anti-FDLR operations Umoja Wetu, Kimia II, and Amani Leo in North and South Kivu provinces. He entered Rwanda in March 2013, voluntarily surrendered to ICC officials in Kigali on March 22 and was subsequently transferred to the ICC in The Hague, Netherlands. On 9 June 2014, the ICC confirmed 13 charges of war crimes and five charges of crimes against humanity against him. The trial started in September 2015. 31. Innocent ZIMURINDA (alias: Zimulinda) Designation: a) M23, Bde Comd, Rank: Colonel, b) Colonel in the FARDC. Address: Rubavu, Mudende. Date of Birth: a) 1 September 1972, b) Approximately 1975, c) 16 March 1972. Place of Birth: a) Ngungu, Masisi territory, North Kivu, Democratic Republic of the Congo, b) Masisi, Democratic Republic of the Congo. Nationality: Democratic Republic of the Congo. Date of UN designation: 1 December 2010. Other information: Integrated in the FARDC in 2009 as a Lieutenant Colonel, brigade commander in FARDC Kimia II Ops, based in Ngungu area. In July 2009, Zimurinda was promoted to full Colonel and became FARDC Sector commander in Ngungu and subsequently in Kitchanga in FARDC Kimia II and Amani Leo Operations. Whereas Zimurinda did not appear in the 31 December 2010 DRC Presidential ordinance nominating high FARDC officers, Zimurinda de facto maintained his command position of FARDC 22nd sector in Kitchanga and wears the newly issued FARDC rank and uniform. In December 2010, recruitment activities carried out by elements under the command of Zimurinda were denounced in open source reports. Entered the Republic of Rwanda on 16 March 2013. As of late 2014, residing in Ngoma camp, Rwanda. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5275315 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: According to multiple sources, Lt Col Innocent Zimurinda, in his capacity as one of the commanders of the FARDC 231st Brigade, gave orders that resulted in the massacre of over 100 Rwandan refugees, mostly women and children, during an April 2009 military operation in the Shalio area. The UNSC DRC Sanctions Committee's Group of Experts reported that Lt Col Innocent Zimurinda was witnessed first-hand refusing to release three children from his command in Kalehe, on August 29, 2009. According to multiple sources, Lt Col Innocent Zimurinda, prior to the CNDP's integration into FARDC, participated in a November 2008 CNDP operation that resulted in the massacre of 89 civilians, including women and children, in the region of Kiwanja. In March 2010, 51 human rights groups working in eastern DRC alleged that Zimurinda was responsible for multiple human rights abuses involving the murder of numerous civilians, including women and children, between February 2007 and August 2007. Lt Col Innocent Zimurinda was accused in the same complaint of responsibility for the rape of a large number of women and girls. According to a May 21, 2010, statement by the Special Representative of the Secretary General for Children and Armed Conflict, Innocent Zimurinda has been involved in the arbitrary execution of child soldiers, including during operation Kimia II. According to the same statement, he denied access by the UN Mission in the DRC (MONUC) to screen troops for minors. According to the UNSC DRC Sanctions Committee's Group of Experts, Lt Col Zimurinda holds direct and command responsibility for child recruitment and for maintaining children within troops under his command. Integrated in the FARDC in 2009 as a Lieutenant Colonel, brigade commander in FARDC Kimia II Ops, based in Ngungu area. In July 2009, Zimurinda was promoted to full Colonel and became FARDC Sector commander in Ngungu and subsequently in Kitchanga in FARDC Kimia II and Amani Leo Operations. Whereas Zimurinda did not appear in the 31 December 2010 DRC Presidential ordinance nominating high FARDC officers, Zimurinda de facto maintained his command position of FARDC 22nd sector in Kitchanga and wears the newly issued FARDC rank and uniform. He remains loyal to Bosco Ntaganda. In December 2010, recruitment activities carried out by elements under the command of Zimurinda were denounced in open source reports. Entered the Republic of Rwanda on 16 March 2013, at Gasizi/Rubavu. b) List of entities referred to in Articles 2 and 2a. 1. ADF (ALLIED DEMOCRATIC FORCES) (Alias: a) Forces DÃ ©mocratiques AlliÃ ©es-ArmÃ ©e Nationale de LibÃ ©ration de l'Ouganda; b) ADF/NALU; c) NALU) Address: North Kivu Province, Democratic Republic of the Congo. Date of UN designation: 30 June 2014. Other Information: ADF founder and leader, Jamil Mukulu, was arrested in Dar es Salaam, Tanzania in April 2015. He was subsequently extradited to Kampala, Uganda in July 2015. As of June 2016, Mukulu is reportedly being held in a police detention cell awaiting his trial. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5864623 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Allied Democratic Forces (ADF) was created in 1995 and is located in the mountainous DRC-Uganda border area. According to the United Nations Group of Experts on the Democratic Republic of the Congo's (GoE) 2013 final report, citing Ugandan officials and UN sources, in 2013 the ADF had an estimated strength of 1 200 to 1 500 armed fighters located in north-east Beni Territory of North Kivu province, close to the border with Uganda. These same sources estimate ADF's total membership  including women and children  to be between 1 600 and 2 500. Due to offensive military operations by the Congolese Armed Forces (FARDC) and the UN Organization Stabilization Mission in the DRC (MONUSCO) conducted in 2013 and 2014, ADF dispersed its fighters to numerous smaller bases, and moved women and children to areas west of Beni, and along the Ituri-North Kivu border. The ADF's military commander is Hood Lukwago and its supreme leader is the sanctioned individual Jamil Mukulu. The ADF has committed serious violations of international law and UNSCR 2078 (2012), including as detailed below. The ADF has recruited and used child soldiers in violation of applicable international law (UNSCR paragraph 4 (d)). The GoE's 2013 final report stated that the GoE interviewed three former ADF fighters who had escaped during 2013 and who described how ADF recruiters in Uganda lure people to the DRC with false promises of employment (for adults) and free education (for children) and then force them to join the ADF. Also according to the GoE's report, former ADF fighters told the GoE that the ADF's training groups typically include adult men and boys and two boys who escaped from the ADF in 2013 told the GoE that they had received military training from the ADF. The GoE report also includes an account of ADF's training by a former ADF child soldier. According to the GoE's 2012 final report, the ADF recruits include children, as exemplified by the case of an ADF recruiter who was captured by Ugandan authorities in Kasese with six young boys on his way to the DRC in July 2012. A specific example of the ADF's recruitment and use of children is seen in a 6 January 2009 letter from the former Africa Director for Human Rights Watch, Georgette Gagnon, to Uganda's former Minister of Justice, Kiddhu Makubuyu, stating that a boy named Bushobozi Irumba was abducted at 9 years of age by the ADF in 2000. He was required to provide transport and other services to ADF fighters. In addition, The Africa Report cited allegations that the ADF is allegedly recruiting children as young as 10 years of age as child soldiers and cited a Uganda People's Defence Force (UPDF) spokesperson as stating that the UPDF rescued 30 children from a training camp on Buvuma Island in Lake Victoria. The ADF has also committed numerous violations of international human rights and international humanitarian law against women and children, including killing, maiming, and sexual violence (UNSCR paragraph 4 (e)). According to the GoE 2013 final report, in 2013 the ADF attacked numerous villages, which prompted more than 66 000 people to flee into Uganda. These attacks depopulated a large area, which ADF has since controlled by abducting or killing people who return to their villages. Between July and September 2013, ADF decapitated at least five people in the Kamango area, shot several others, and kidnapped dozens more. These actions terrorized the local population and deterred people from returning home. The Global Horizontal Note, a monitoring and reporting mechanism of grave violations against children in situations of armed conflict, reported to the Security Council's Working Group on Children and Armed Conflict (CAAC) that during the October to December 2013 reporting period, ADF was responsible for 14 of the 18 child casualties documented, including in an incident on 11 December 2013, in Beni territory, North Kivu, when ADF attacked the village of Musuku, killing 23 people, including 11 children (three girls and eight boys), aged 2 months to 17 years. All victims had all been severely mutilated with machetes, including two children who survived the attack. The March 2014 Report of the Secretary General on Conflict Related Sexual Violence identifies the Allied Democratic Forces  National Army for the Liberation of Uganda on its list of Parties credibly suspected of committing or being responsible for rape or other forms of sexual violence in situations of armed conflict. The ADF has also participated in attacks against MONUSCO peacekeepers (UNSCR paragraph 4 (i)). Finally, the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo (MONUSCO) reported that ADF has conducted at least two attacks on MONUSCO peacekeepers. The first, on 14 July 2013, was an attack on a MONUSCO patrol on the road between Mbau and Kamango. This attack is detailed in the 2013 GoE final report. The second attack occurred on March 3, 2014. A MONUSCO vehicle was attacked with grenades ten kilometers from the Mavivi airport in Beni, resulting in injuries to five peacekeepers. ADF founder and leader, Jamil Mukulu (CDi.015), was arrested in Dar es Salaam, Tanzania in April 2015. He was subsequently extradited to Kampala, Uganda in July 2015. As of June 2016, he is being held in a police detention cell awaiting his trial. 2. BUTEMBO AIRLINES (BAL) Address: Butembo, Democratic Republic of the Congo. Date of UN designation: 29 March 2007. Other information: Privately-owned airline, operates out of Butembo. Since December 2008, BAL no longer holds an aircraft operating license in the DRC. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5278478 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008) used his airline to transport FNI gold, rations and weapons between Mongbwalu and Butembo. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). Privately-owned airline, operates out of Butembo. Since December 2008, BAL no longer holds an aircraft operating license in the DRC. 3. COMPAGNIE AERIENNE DES GRANDS LACS (CAGL); GREAT LAKES BUSINESS COMPANY (GLBC) Address: a) Avenue PrÃ ©sident Mobutu, Goma, Democratic Republic of the Congo, b) Gisenyi, Rwanda, c) PO BOX 315, Goma, Democratic Republic of the Congo. Date of UN designation: 29 March 2007. Other information: As of December 2008, GLBC no longer had any operational aircraft, although several aircraft continued flying in 2008 despite UN sanctions. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5278381 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: CAGL and GLBC are companies owned by Douglas MPAMO, an individual already subject to sanctions under resolution 1596 (2005). CAGL and GLBC were used to transport arms and ammunition in violation of the arms embargo of resolutions 1493 (2003) and 1596 (2005). As of December 2008, GLBC no longer had any operational aircraft, although several aircraft continued flying in 2008 despite UN sanctions. 4. CONGOMET TRADING HOUSE Address: Butembo, North Kivu. Date of UN designation: 29 March 2007. Other information: No longer exists as a gold trading house in Butembo, North Kivu. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5278420 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Congomet Trading House (formerly listed as Congocom) was owned by Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008). Kambale acquired almost all the gold production in the Mongbwalu district, which was controlled by the FNI. The FNI derived substantial income from taxes imposed on this production. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). No longer exists as a gold trading house in Butembo, North Kivu. 5. FORCES DEMOCRATIQUES DE LIBERATION DU RWANDA (FDLR) (alias: a) FDLR, b) Force Combattante Abacunguzi, c) Combatant Force for the Liberation of Rwanda, d) FOCA) Address: a) North Kivu, Democratic Republic of the Congo, b) South Kivu, Democratic Republic of the Congo. Date of UN designation: 31 December 2012. Other information: Email: Fdlr@fmx.de; fldrrse@yahoo.fr; fdlr@gmx.net; fdlrsrt@gmail.com; humura2020@gmail.com. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5278442 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The FDLR is one of the largest foreign armed groups operating in the territory of the DRC. The group was formed in 2000, and has committed serious violations of international law involving the targeting of women and children in armed conflict, including killing and maiming, sexual violence, and forced displacement. According to a 2010 report from Amnesty International, the FDLR were responsible for the killings of ninety-six civilians in Busurungi, Walikale territory. Some of the victims were burned alive in their homes. According to the same source, in June 2010, an NGO medical centre reported around sixty cases a month of girls and women who had been raped in the southern Lubero territory, North-Kivu by armed groups including the FDLR. According to a December 20, 2010 report from Human Rights Watch (HRW), there has been documented evidence of the FDLR actively conducting child recruitment. HRW identified at least 83 Congolese children under the age of 18, some as young as 14, who had been forcibly recruited by the FDLR. In January 2012, HRW reported that FLDR combatants attacked numerous villages in the Masisi territory, killing six civilians, raping two women, and abducting at least 48 people. According to a June 2012 report from HRW, in May 2012 FDLR fighters attacked civilians in Kamananga and Lumenje, in South Kivu province, as well as in Chambucha, Walikale territory, and villages in the Ufumandu area of Masisi territory, North Kivu province. In these attacks, FDLR fighters with machetes and knives hacked to death dozens of civilians, including numerous children. According to the June 2012 Group of Experts Report, the FDLR attacked several villages in South Kivu from December 31, 2011 to January 4, 2012. A United Nations investigation confirmed that at least 33 persons, including 9 children and 6 women, had been killed, either burned alive, decapitated or shot during the attack. In addition, one woman and one girl had been raped. The June 2012 Group of Experts Report also states that a United Nations investigation confirmed that the FDLR massacred at least 14 civilians, including 5 women and 5 children in South Kivu in May 2012. According to the November 2012 Group of Experts report, the UN documented at least 106 incidents of sexual violence committed by the FDLR between December 2011 and September 2012. The November 2012 Group of Experts report notes that, according to a UN investigation, the FDLR raped seven women in the night of 10 March 2012, including a minor, in Kalinganya, Kabare territory. The FDLR attacked the village again on 10 April 2012 and raped three of the women for the second time. The November 2012 Group of Experts report also reports 11 killings by the FDLR in Bushibwambombo, Kalehe on 6 April 2012, and FDLR involvement in 19 further killings in Masisi territory, including five minors and six women, in May. The Mouvement Du 23 Mars (M23) is an armed group operating in the DRC that has been the recipient of arms and related materiel, including advice, training, and assistance related to military activities. Several eyewitness testimonies state that M23 receives general military supplies from the Rwandan Defense Forces (RDF) in the form of weapons and ammunition in addition to materiel support for combat operations. M23 has been complicit in and responsible for committing serious violations of international law involving the targeting of women and children in situations of armed conflict in the DRC including killing and maiming, sexual violence, abduction, and forced displacement. According to numerous reports, investigations, and testimonies from eyewitnesses, M23 has been responsible for carrying out mass killings of civilians, as well as raping women and children throughout various regions of the DRC. Several reports indicate that M23 fighters have carried out 46 rapes against women and girls, the youngest of which was 8 years old. In addition to reports of sexual violence, M23 has also carried out extensive forced recruitment campaigns of children into the ranks of the group. It is estimated that M23 has carried out the forced recruitment of 146 young men and boys in the Rutshuru territory alone in eastern DRC since July 2012. Some of the victims have been as young as 15 years old. The atrocities committed by M23 against the civilian population of the DRC, as well as M23's forced recruitment campaign, and being the recipient of arms and military assistance has dramatically contributed to instability and conflict within the region and in some instances, violated international law. 6. M23 (alias: Mouvement du 23 mars). Date of UN designation: 31 December 2012. Other Information: Email: mouvementdu23mars1@gmail.com. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5277973 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Mouvement Du 23 Mars (M23) is an armed group operating in the DRC that has been the recipient of arms and related materiel, including advice, training, and assistance related to military activities. Several eyewitness testimonies state that M23 receives general military supplies from the Rwandan Defense Forces (RDF) in the form of weapons and ammunition in addition to materiel support for combat operations. M23 has been complicit in and responsible for committing serious violations of international law involving the targeting of women and children in situations of armed conflict in the DRC including killing and maiming, sexual violence, abduction, and forced displacement. According to numerous reports, investigations, and testimonies from eyewitnesses, M23 has been responsible for carrying out mass killings of civilians, as well as raping women and children throughout various regions of the DRC. Several reports indicate that M23 fighters have carried out 46 rapes against women and girls, the youngest of which was 8 years old. In addition to reports of sexual violence, M23 has also carried out extensive forced recruitment campaigns of children into the ranks of the group. It is estimated that M23 has carried out the forced recruitment of 146 young men and boys in the Rutshuru territory alone in eastern DRC since July 2012. Some of the victims have been as young as 15 years old. The atrocities committed by M23 against the civilian population of the DRC, as well as M23's forced recruitment campaign, and being the recipient of arms and military assistance has dramatically contributed to instability and conflict within the region and in some instances, violated international law. 7. MACHANGA LTD Address: Plot 55A, Upper Kololo Terrace, Kampala, Uganda. Date of UN designation: 29 March 2007. Other information: Gold export company (Directors: Mr. Rajendra Kumar Vaya and Mr. Hirendra M. Vaya). In 2010, assets belonging to Machanga, held in the account of Emirates Gold, were frozen by Bank of Nova Scotia Mocatta (UK). The owners of Machanga have remained involved in purchasing gold from eastern DRC. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5278291 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Machanga bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). Gold export company (Directors: Mr. Rajendra Kumar Vaya and Mr. Hirendra M. Vaya). In 2010, assets belonging to Machanga, held in the account of Emirates Gold, were frozen by Bank of Nova Scotia Mocatta (UK). The previous owner of Machanga, Rajendra Kumar, and his brother Vipul Kumar, have remained involved in purchasing gold from eastern DRC. 8. TOUS POUR LA PAIX ET LE DEVELOPPEMENT (NGO) (alias: TPD) Address: Goma, North Kivu, Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Goma, with provincial committees in South Kivu, Kasai Occidental, Kasai Oriental and Maniema. Officially suspended all activities since 2008. In practice, as of June 2011 TPD offices are open and involved in cases related to returns of IDPs, community reconciliation initiatives, land conflict settlements, etc. The TPD President is Eugene Serufuli and Vice-President is Saverina Karomba. Important members include North Kivu provincial deputies Robert Seninga and Bertin Kirivita. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5278464 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Implicated in violation of the arms embargo by providing assistance to RCD-G, particularly in supplying trucks to transport arms and troops, and also by transporting weapons for distribution to parts of the population in Masisi and Rutshuru, North Kivu, in early 2005. Goma, with provincial committees in South Kivu, Kasai Occidental, Kasai Oriental and Maniema Officially suspended all activities since 2008. In practice, as of June 2011 TPD offices are open and involved in cases related to returns of IDPs, community reconciliation initiatives, land conflict settlements, etc. The TPD President is Eugene Serufuli and Vice-President is Saverina Karomba. Important members include North Kivu provincial deputies Robert Seninga and Bertin Kirivita. 9. UGANDA COMMERCIAL IMPEX (UCI) LTD Address: a) Plot 22, Kanjokya Street, Kamwokya, Kampala, Uganda (Tel.: +256 41 533 578/9), b) PO BOX 22709, Kampala, Uganda. Date of UN designation: 29 March 2007. Other information: Gold export company. (Directors Mr. Jamnadas V. LODHIA  known as Chuni- and his sons Mr. Kunal J. LODHIA and Jitendra J. LODHIA). In January 2011, Ugandan authorities notified the Committee that following an exemption on its financial holdings, Emirates Gold repaid UCI's debt to Crane Bank in Kampala, leading to final closure of its accounts. The directors of UCI have remained involved in purchasing gold from eastern DRC. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5278486 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: UCI bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). Gold export company. (Former directors Mr. J.V. LODHIA  known as Chuni- and his son Mr. Kunal LODHIA). In January 2011, Ugandan authorities notified the Committee that following an exemption on its financial holdings, Emirates Gold repaid UCI's debt to Crane Bank in Kampala, leading to final closure of its accounts. The previous owner of UCI, J.V. Lodhia and his son Kumal Lodhia have remained involved in purchasing gold from eastern DRC.